Citation Nr: 1507295	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-33 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual VA clothing allowance for the year 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from June 1976 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Memphis, Tennessee.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for the following disabilities: a mood disorder with depressive features, rated as 70 percent disabling; and a fracture of the right wrist with traumatic arthritis, rated as 40 percent disabling.  

2.  The Veteran's service-connected right wrist residuals are managed with the use of a right wrist splint, which has resulted in wear and tear of the Veteran's clothing.


CONCLUSION OF LAW

The criteria have been met for an annual VA clothing allowance for the year 2012.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As to the claim for a clothing allowance, the Board is granting the Veteran's claim in full.  Accordingly, there is no need to discuss whether there has been compliance with the duties to notify and assist because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

II.  Clothing Allowance Law and Analysis

The Veteran has claimed entitlement to a clothing allowance because his service-connected residuals of a right wrist fracture with traumatic arthritis necessitates that a prosthetic or orthopedic appliance (a wrist splint) is worn or used, which in turn, tends to wear or tear his clothes.  Specifically, the Veteran contends that VA issued a right wrist brace in 2004, which wears and tears his surrounding clothing.  He indicates that he wears his right wrist brace frequently, despite his lack of VA treatment for wrist problems.  He wants an annual clothing allowance payment to cover the additional cost of his damaged clothes.  The Veteran also adds that the metal crutches he uses and the medication he takes also worsen his clothes.  See May 2012 annual clothing allowance application; October 2012 Notice of Disagreement; December 2012 VA Form 9; November 2014 Brief.  

The Veteran is currently service-connected for the following disabilities: a mood disorder with depressive features, rated as 70 percent disabling; and a fracture of the right wrist with traumatic arthritis, rated as 40 percent disabling.  He is also in receipt of a total disability rating based on individual unemployability due to service-connected disabilities since May 2008. 

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2014).  

Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements of paragraph (a) of this section as of that date.  Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).

38 C.F.R. § 3.810 further states that except as provided in paragraph (c)(2) of this section, the application for clothing allowance must be filed within 1 year of the anniversary date (August 1st) for which entitlement is initially established; otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date (August 1st) and terminate on July 31st of the following year.  38 C.F.R. § 3.810(c)(1).  If the initial determination of service connection for the qualifying disability is made subsequent to an anniversary date for which entitlement is established, then the application for clothing allowance may be filed within 1 year from the date of notification to the veteran of such determination.  38 U.S.C.A. § 1162; 38 C.F.R. 
§ 3.810(c)(2).

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA. See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a)(3). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, then VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the medical and lay evidence of record demonstrates that because of his service-connected right wrist, the Veteran is in need of a clothing allowance for use of his right wrist splint, which wears and tears his clothing.   Although it appears he was unaware of the need to apply for a wrist splint periodically, the evidence of record establishes that he was still using the right wrist splint issued by VA in 2004 on a regular basis.  Specifically, a July 2004 VA joint examiner observed that the Veteran wears a right wrist splint.  A November 2007 VA joint examination noted that the Veteran is wearing a right wrist brace at the examination.  A November 2008 VA joint examiner and November 2008 VA spine examiner also commented that the Veteran wears a removable right wrist splint every day.  The October 2008 VA psychological examiner discussed some of the impediments the Veteran experiences due to his service-connected right wrist: he cannot lift many objects, he cannot comb his hair, and he cannot do many repetitive activities.  VA treatment records dated in 2009 and 2010 also document complaints of right wrist pain and interference with physical activities.  A June 2009 VA treatment record confirmed that he wears a right wrist splint.  

The Veteran's lay statements are also competent and credible as to the assertion that his right wrist splint is the type that would be likely to result in wear and/or tear on the Veteran's clothing.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007.  There is no contrary evidence in the claims file.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an annual clothing allowance for the year 2012.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On a side note, in making this determination, the Board has also considered the Veteran's contentions that the metal crutches he uses and the medication he takes also worsen his clothes.  However, the Veteran is not service-connected for any disability pertaining to metal crutches or his skin, which could result in the award of multiple clothing allowances to the Veteran.  The Veteran has many nonservice-connected disorders such as a cardiovascular disability that necessitate the use of metal crutches at times.  Therefore, these contentions do not lend themselves to any additional award.  


ORDER

An annual VA clothing allowance for the year 2012 is granted.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


